The Surrogate.
The counsel for the administrator objects to proceeding in this matter until a formal judgment, such as has been directed by the Court of Appeals, shall have been entered. I am inclined to think the objection is well taken. In this case, the proper practice would seem to be, to file the remittitur from the Court of Appeals with the county clerk of this county, then to apply at special term of the Supreme Court for an order similar to the one already obtained, which should be followed up by the entry of a formal judgment or decree, in compliance with the directions contained in the remittitur, and by filing in this office a certified copy of such judgment or decree. If the order, as made by the Supreme Court, remitting the case to this court, is sufficient to re-invest it with jurisdiction to proceed, then it would be necessary to consider the whole case again, including every contested item of the account. But it seems to be admitted that the Court of Appeals sustained the general *327term and this court as to some of the items in controversy. Indeed, copies of the opinion delivered on the reversal, to that effect, are produced, and, while it is to be respectfully followed, as to its results, no action here can be based upon it alone. The Supreme Court must first determine, by its judgment, duly entered, what was decided by the appellate tribunal, and may hear counsel as to the form and substance of such judgment. When a formal judgment shall have been entered and certified to this court, and not until then, can it be exactly determined what we have to do.
Another question, relating to the mode of proceeding, was discussed by counsel, but from the views above expressed it is not yet properly before me, and I therefore, refrain from considering it here.
Ordered accordingly.